DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 12/18/2020 are acknowledged. No restriction requirement is being imposed. Claims 1-18 is under examination.

Claim Interpretation
Claim 8 recites somatotropin and claim 15 recites that human growth hormone (hGH) comprises a single chain polypeptide of 191 amino acids having an approximate weight of 22,124 Daltons. The prior art of Clark (20060064249) discloses that GH is known as “somatropin” and “has 191 amino acid residues and a molecular weight of 22,125 Daltons” (see paragraph [0187]). The instant specification also states that “the preferred compound of this polypeptide chain [hGH] include somatotropin (see p. 9, 3rd paragraph). Given the evidence in the prior art, claims and specification, the term “somatotropin” is interpreted as a synonym of hGH.
Claim 14 recites that IGF-1 or its derivatives comprise a single chain polypeptide of 70 amino acids having an approximate molecular weight of 7,649 Daltons. Claim 16 recites the terms “somatomedin C, mecasermin and Increlex™”. Claim 17 recites that the polypeptide has an atomic composition of: C331H512N94O101S7 and claim 18 recites that the polypeptide has an atomic composition of: C39H60N8O13. Clark (20060064249) teaches that IGF-1 is a 7,649 Dalton polypeptide in the somatomedin family (see paragraph [0004]), thus claim 14 is interpreted as reading upon IGF-1. The website downloaded 09/15/2022 from https://www.molinstincts.com/formula/Human-growth-hormone-32-38-cfml-CT1078704084.html indicates that the atomic composition of hGH is C39H60N8O13, thus claim 18 is interpreted as reading upon hGH. Regarding mecasermin, the website dated 3/25/2016 (https://www.pharmacodia.com/yaodu/html/v1/biologics/be629262dfba85e4814b3e74dee4a724.html) provides evidence that “Increlex™” and mecasermin are synonyms and constitute a recombinant protein bioidentical to IGF-1 having the molecular formula C331H512N94O101S7, thus Claims 16 and 17 are interpreted as reading upon IGF-1.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 121 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 3 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patent and application, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 15,401,076, because the claimed invention is disclosed in said application. The priority date of claims 1-18 of the instant application is deemed to be 8 January 2017.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 8 recites the composition of claim 1 “wherein the IGF-1 comprises a single chain polypeptide that includes the compound somatotropin”. As noted above, somatotropin is synonymous with GH, thus a single chain IGF-1 polypeptide that includes GH strongly suggests a fusion or chimeric protein. The specification, however, is completely silent with respect to fusion/chimeric proteins.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 2, which depends from claim 1, recites that the composition can be administered orally in liquid or solid dosage form. The claims are drawn to products, not methods of treatment, however, the mode of administration does impose certain structural limitations. For example, compositions formulated for oral administration would have a different structure than those formulated for topical or local administration. Since independent claim 1 recites intratympanic administration, the claim is reasonably construed as IGF-1 and hGH formulated for local administration (for example, by drops or local tympanic injection). The solid or liquid oral dosage form would have to be formulated to reduce first pass metabolism to increase its bioavailability (see p. 1328, left column, 2nd paragraph of Wen et al., The AAPS Journal, 2015; Vol. 17, No. 6, November). See also pages 1333-1334, right column under “Oral [Modified Release] Formulations”. 
Claim 3, which also depends from claim 1, recites the composition can be administered intravenously, subcutaneously, intranasally, intramuscularly and intracutaneously. These are mostly systemic methods of administration which would likely be formulated differently from a pharmaceutical composition formulated for local intratympanic administration encompassed by claim 1. For instance, Wen et al. discuss sterile long acting release formulations, which are intended for systemic administration and are often formulated with poly(lactic-co-glycolic acid) for slow release of drug over weeks (p. 1334, two paragraphs bridging left and right columns). The scope of the pharmaceutical formulations recited in claims 2 and 3 are different from that of claim 1, thus rendering claims 2 and 3 indefinite.  
(ii) Claims 4 and 13 recite “metabolites of IGF-1 and human growth hormone/hGH”. Applicant discloses that aldosterone is a metabolite of IGF-1 and hGH (see p. 6), although the term “metabolite” is not actually defined in the instant application. According to Trune (20060013858), aldosterone is a natural mineralcorticoid (see paragraph [0022]). The textbook definition of a metabolite is an intermediate in metabolism, or the synthesis and degradation pathways of a cell. The specification discloses that aldosterone is a metabolite, but the mineralcorticoid does not fit into a textbook definition of metabolites. While Applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) (“While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning,” in such a situation the written description must clearly redefine a claim term “so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term.”); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Given that it is not clear how aldosterone is a metabolite of hGH and IGF-1 in the context of the classical definition of the term “metabolite”, the meaning of the term is not clear in the claim.
(iii) Claim 16 recites “Increlex”, which is a trademark/trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an IGF-1 bioidentical medication and, accordingly, the identification/description is indefinite.
(iv) Further, claim 16 recites somatomedin C, mecasermin and Increlex™, which are all different names for the same compound, namely IGF-1. Specifically, somatomedin C is an alternative name for IGF-1; see, for instance, the abstract of Georg Brabant, (European Journal of Endocrinology (2003) 148 S15-S20), which indicates that IGF-1 is also known as somatomedin C. In addition, mecasermin is the generic name for Increlex™; see the Package Insert of Increlex™ dated 26 August 2005. Thus, claim 16 recites that “the single chain polypeptide includes the compounds [plural] somatomedin C, mecasermin, and Increlex™”, however, the three are all synonyms for the same single compound, namely IGF-1. The wording of claim 16 suggests that different compounds are included in composition, however, the list is simply different names for the same compound, thereby rendering the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 1 and 9 recite a composition comprising insulin-like growth factor 1 (IGF-1) and human growth hormone (hGH), both of which are naturally occurring polypeptides. Claim 1, 2, 9 and 12 also indicate formulation in a pharmaceutically acceptable carrier. Claims 4 and 13 recite the further inclusion of metabolites of IGF-1 and hGH. Claims 6 and 10 recite the ratio of IGF to hGH and claims 7 and 11 recite the percentage by weight of IGF and hGH in the composition. Claim 14-18 recite various synonyms of IGF-1 and hGH. Therefore, the claims are drawn to products (see Step 1 of the Revised Guidelines). 
The first prong of the two-prong inquiry for determining whether a claim is patent eligible is to consider whether it is directed to a law of nature, a natural phenomenon (nature-based product) or an abstract idea. In evaluating whether the encompassed composition comprising IGF-1 and hGH is drawn to a nature-based product, the standard is whether or not the invention as claimed is markedly different from the closest corresponding product of IGF-1 and hGH in its natural state. See MPEP 2106(c)(II), which instructs how to conduct this analysis:
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product's structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. According to the instant specification, there is no marked difference in the structure of the composition comprising IGF-1 and hGH and the polypeptides as they exist in nature. Laron (WO 2012/104838) teaches treatment of small for gestational age (SGA) children between about one and five years of age for various conditions including hearing loss with hormones that increase levels of hGH and/or IGF-1, including hGH and IGF-1 (see p. 13, 4th paragraph; p. 15, 2nd and 3rd paragraphs; p. 17, 4th paragraph; p. 19, 2nd full paragraph; p. 20, 1st, 2nd and 4th paragraphs; p. 21, 1st paragraph; p. 22, 1st paragraph). In addition, Gopinath et al. (PGPUB 2012/0270782) disclose that “IGF-1 is the primary protein hormone mediating the growth promoting effects of GH on bone [and] is produced in response to GH and then induces subsequent cellular responses” and hGH is a potent anabolic polypeptide (see paragraphs [0004]-[0005] of the PGPUB). Thus, the action of IGF-1 and hGH is not changed by its formulation as a pharmaceutical composition.
The courts have emphasized that to show a marked difference from a natural phenomenon, a characteristic in said phenomenon must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. See Myriad, 569 U.S. at 580, 106 USPQe2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product/manufacture to possess at least one characteristic that is different from that of naturally occurring IGF-1 and GH. In the instant case, the combination of IGF-1 and hGH in a composition does not render it markedly different from what is found in nature because the effects of each polypeptide are inherent characteristics. (Contrast this to claim 8, which is interpreted as a single chain polypeptide comprising both IGF-1 and hGH, which is not naturally occurring).
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. In Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75, the patentee had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. Similar to Myriad, the isolation or recombinant production of IGF-1 and hGH does not render it markedly different from said natural products. 
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the natural phenomenon into a practical application (see MPEP 2106.04(d)(II)). The claims do not recite any additional elements that integrate the natural products, IGF-1 and hGH. While the claims encompass formulation in a pharmaceutical composition, the inclusion of an excipient that does not change the characteristics or function of the nature-based products and therefore does not integrate them into a practical application. As noted above, the prior art instructs that pharmaceutically administered IGF-1 and hGH exert the same effect upon cells in the body as natural IGF-1 and hGH. The final step in the consideration of whether the claims are patent eligible is to evaluate whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). As noted above, the inclusion of excipients such as are found in a pharmaceutical composition, which are well-known, understood and routine in the art of drug formulation do not add significantly more to the judicial exception. Thus, claims 1-7 and 9-18 are not patent eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
(i) Regarding claims 4 and 13, these claims recite that the composition further comprises one or more metabolites of IGF-1 and hGH, but does not set forth any of said metabolites. The claims are composition claims in which the composition has the function of “improving hearing parameters” (independent claims 1 and 9), therefore the encompassed metabolite in claims 4 and 13 must also have this ability. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification provides only one example, namely the mineralcorticoid, aldosterone, as an example of a metabolite of IGF-1 and hGH. A metabolite is a molecular intermediate, although as explained above under the rejection under 35 USC 112(b), it is not clear how aldosterone, a mineralcorticoid, is a metabolite of IGF-1 and hGH. There is no identification of any particular structure typical of the genus of agents that are suitable for improving hearing parameters that also happen to be metabolites of IGF-1 and hGH. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
(ii) Regarding claim 8, this claim recites that “the IGF-1 comprises a single-chain polypeptide that includes the compound somatotropin”, i.e., human growth hormone. The plain meaning of this sentence implies that the single chain IGF-1 is fused to hGH. The instant specification does not provide any description of a single chain IGF-1-hGH fusion protein. There is no identification of even a single species or particular structure IGF-1-hGH fusion proteins suitable for improving hearing parameters. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). In the instant case, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (20060064249). Clark teaches a composition containing IGF-1 and GH containing about 1 μg/kg/day to about 100 mg/kg/day of patient body weight, thus containing a dosage range of 0.1-2 μg/kg body weight or the dosages recited in claim 1 (see paragraphs [0196]-[0198]). Clark teaches that the composition may be formulated as a liquid or solid, suitable for subcutaneous (as well as other types of injection), topical or oral delivery (see paragraphs [0204]-[0205] and [0207]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US Patent 5,374,620. Clark et al. teach a “combined formulation” of IGF-1 and hGH (see abstract; claim 1). Clark teaches a composition containing IGF-1 and GH containing about 1 μg/kg/day to about 100 mg/kg/day of patient body weight, thus containing a dosage range of 0.1-2 μg/kg body weight or the dosages recited in claim 1 (see column 11, lines 24-28). Clark et al. contemplate oral, intranasal, intravenous and subcutaneous administration (column 10, lines 32-47). 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopinath et al. (US 20120270782). Gopinath et al. teach stable liquid pharmaceutical formulations comprising insulin-like growth factor (IGF-1) and growth hormone (GH—see paragraphs [0001]; claim 1), thereby meeting the limitations of claim 1. Gopinath et al. teach a multi-dose composition comprising dosages ranging from 25-250 μg/kg body weight IGF-1 and 0.05-0.5 mg GH/kg body weight/week (paragraph [0095]), both of which would comprise a dosage range of 0.1-2 μg/body weight. Gopanith et al. teach that the liquid form of the IGF-1/GH composition is suitable for subcutaneous, intramuscular or intravenous injection (see paragraph [0096]), thereby meeting the limitations of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 20120271275 A1) in view of Clark et al. (US Patent 5,374,620). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Biggs teaches a pharmaceutical formulation comprising the “anabolic agents”, IGF-1 and hGH (claim 15), which can be formulated as a cream or lotion (paragraph [0100]) or for subcutaneous or intravenous injection (paragraph [0137]). Biggs also contemplates the inclusion of metabolites of the contemplated anabolic agents (see paragraph [0042]). Biggs discloses the anabolic agent is present in 5-50% by weight (see claim 2), which contains the ranges recited in claims 7 and 11. Note that the MPEP 2144.05(I) instructs that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Finally, as noted above, claims 14-18 are interpreted as reciting various synonyms for hGH and IGF-1, thus Biggs meets the limitation of these claims.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Biggs does not explicitly teach the dosage ranges recited in the claims as they specifically pertain to IGF-1 and hGH. Rather, Biggs discloses dosage ranges for anabolic agents broadly as set forth at paragraph [0053]. Nevertheless, the dosages recited therein ranging from 50-400 μg/day or 0.0005-500 mg/day encompass the dosages recited in claims 1 and 12. Further, Clark et al. teach a composition containing IGF-1 and GH containing about 1 μg/kg/day to about 100 mg/kg/day of patient body weight, thus containing a dosage range of 0.1-2 μg/kg body weight or the dosages recited in claims 1 and 12 (see column 11, lines 24-28).
In addition, Biggs does not disclose 5:2 ratio of IGF-1 and hGH. Clark teaches a composition containing IGF-1 and GH at a weight ratio of IGF-1 to GH ranging from 0.048:1 to 30:1 (see column 5, lines 65-68, thus encompassing the recited range (see paragraph [0197]-[0198]]. The range of IGF-1:GH ratios taught by Clark and colleagues encompasses the recited 5:2 ratio because 5:2 is equivalent to 2.5:1, which is contained within the range taught by Clark. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Biggs by optimizing the dosages and IGF-1:GH ratios because while Biggs teaches how to formulate anabolic agents broadly, including IGF-1 and hGH, Clark provides specific guidance for formulating these two anabolic polypeptides. The person of ordinary skill in the art would have been motivated to rely upon Clark for optimization because it is normal for scientists to improve upon what is generally known in the prior art. Further, concentrations and percentages by weight are results effective variables that are well within the skill of the person having ordinary skill in the art to optimize. See MPEP 2144.05(II), relying upon In re Aller and In re Peterson:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  

Furthermore, the person of ordinary skill in the art could have reasonably expected success because formulating drugs for topical or local use was well-known in the prior art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding topical formulation, Clark (20060064249—cited above), discloses that the composition may be formulated as liquid or solid, suitable for injection as well as topical delivery (see paragraphs [0204]-[0205] and [0207]). Laron (WO 2012/104838—cited above) teaches treatment of small for gestational age (SGA) children between about one and five years of age for various conditions including hearing loss with hormones that increase levels of hGH and/or IGF-1, including hGH and IGF-1, in a dose range, the lower limit of which is 1 mcg/kg/day (see p. 13, 4th paragraph; p. 15, 2nd and 3rd paragraphs; p. 17, 4th paragraph; p. 19, 2nd full paragraph; p. 20, 1st, 2nd and 4th paragraphs; p. 21, 1st paragraph; p. 22, 1st paragraph). Laron teaches oral formulations in solid or liquid form, along with suitable excipients (p. 25, 4th paragraph through p. 26, 3rd paragraph). Laron also teaches that in addition to hGH and IGF-I, the compounds can be analogs thereof (see p. 19, 2nd paragraph), which are discussed further at p. 19, last paragraph through p. 20, 1st – 3rd paragraphs. Nevertheless, while Laron teaches that either hGH or IGF-1 can be administered for treatment (see, for instance, p. 19, 2nd full paragraph), it does not explicitly teach administering the combination of hGH and IGF-1. Yamahara et al. (Hearing Research, 2015; 330: 2-9) teaches that IGF-1 has been shown to regenerate cochlear hair cells and treat sensorineural hearing loss (see abstract; p. 7, left column, under “Conclusion” of Yamahara and colleagues). Finally, Trune (20060013858—cited above) teaches that fludrocortisone, a synthetic analog of aldosterone, can be administered to treat sensorineural cochlear hearing loss (see claims 1-21; paragraph [0016]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649